IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                          Assigned on Briefs September 19, 2001

          THEODORE R. POINTER, III v. JAMES DUKES, WARDEN

                     Appeal from the Circuit Court for Davidson County
                          No. 00C-2231     Carol Soloman, Judge



                   No. M2000-02580-CCA-R10-CO - Filed March 11, 2002


The petitioner filed a petition for writ of habeas corpus, alleging that the Department of Correction
had wrongfully altered two judgment forms so as to require service of his sentences in prison rather
than in the county workhouse. The trial court summarily denied the petition. Because the petitioner
has failed to allege grounds that would warrant habeas corpus relief, the judgment of the trial court
is affirmed.

                  Tenn. R. App. P. 3; Judgment of the Trial Court Affirmed

GARY R. WADE, P.J., delivered the opinion of the court, in which JERRY L. SMITH, J., joined. DAVID
G. HAYES, J., not participating.

Theodore R. Pointer, III, Henning, Tennessee, pro se.

Paul G. Summers, Attorney General and Reporter; Michael E. Moore, Solicitor General; and
Stephanie R. Reevers, Associate Deputy Attorney General, for the appellee, State of Tennessee.

                                            OPINION

        In 1996, the petitioner, Theodore R. Pointer, III, pled guilty to one count of theft between
$10,000 and $60,000, a Class C felony. See Tenn. Code Ann. §§ 39-14-103, -105(4). The Davidson
County Criminal Court sentenced the defendant as a Range II offender to 6 years in the county
workhouse and ordered that the term be served consecutively to other sentences imposed in Wilson
and Davidson Counties. In 1999, the defendant was convicted of Class D felony theft in Davidson
County. The trial court imposed a 2-year term to be served in the workhouse but consecutively to
all previous sentences.

        On August 4, 2000, the petitioner filed a petition for writ of habeas corpus in the Davidson
County Circuit Court. He alleged that the Department of Correction and the West Tennessee State
Prison had altered the Davidson County theft judgments to provide for service of the sentences in
prison rather than the workhouse. The petitioner contended that his two-year sentence had expired.
In September of 2000, the trial court summarily denied the petition, ruling that “‘[h]abeas [c]orpus
relief is available only to persons eligible for immediate release from custody.’”

        A "person imprisoned or restrained of [his] liberty, under any pretense whatsoever, . . . may
prosecute a writ of habeas corpus, to inquire into the cause of such imprisonment . . . ." Tenn. Code
Ann. § 29-21-101. A writ of habeas corpus, however, is available only when it appears on the face
of the judgment or the record that the convicting court was without jurisdiction to convict or
sentence the defendant or that the sentence of imprisonment has otherwise expired. Archer v. State,
851 S.W.2d 157, 164 (Tenn. 1993); Potts v. State, 833 S.W.2d 60, 62 (Tenn. 1992). The procedural
requirements for habeas corpus relief are mandatory and must be scrupulously followed. Archer,
851 S.W.2d at 165. A trial court may summarily dismiss a petition for writ of habeas corpus without
the appointment of a lawyer and without an evidentiary hearing if there is nothing on the face of the
judgment to indicate that the convictions addressed therein are void. Passarella v. State, 891 S.W.2d
619 (Tenn. Crim. App. 1994).

        In our view, the trial court correctly denied the petitioner’s request for habeas corpus relief.
The petitioner does not allege that the Davidson County Criminal Court was without jurisdiction to
convict or sentence him. Moreover, neither of the sentences has expired. The six-year Class C
felony theft sentence was ordered to be served consecutively to at least two other sentences. Even
if service of the sentence had begun on the day it was imposed, however, it still would not expire
until June, 2002. The two-year Class D felony theft sentence was set to be served consecutively to
the 6-year sentence and, likewise, has not expired. In short, the petitioner’s allegations do not bear
on the validity of the convictions. Because the Department of Correction is an agency of the state
government, questions like this may be addressed through the Administrative Procedures Act.
See Tenn. Code Ann. §§ 4-5-101 to -324. Thereafter, any judicial review begins in the chancery
court. Tenn. Code Ann. § 4-5-323; Brigham v. Lack, 755 S.W.2d 469, 471 (Tenn. Crim. App.
1988).

       Accordingly, the judgment of the trial court is affirmed.



                                                        ___________________________________
                                                        GARY R. WADE, PRESIDING JUDGE




                                                  -2-